Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 7/11/2022.  Claims 1-14, 18, 25 are cancelled; claim 15 is amended; claims 20-24, 26-33 are withdrawn from consideration as being drawn to non-elected invention; and claim 34 is added.  Accordingly, claims 15-17, 19-24 and 26-34 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claims 15-17 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2017/0081613 A1 with an effective filing date of Sep 23, 2015).
Prior to setting forth the rejection, it is noted that the recitation of "for imparting moisture absorbing and releasing properties" in the preamble (cf. independent claims 15 and 34) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Wang et al and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claim 15, Wang et al disclose a composition comprising a sulfonate group-containing copolymer and is used to treat fibers (abstract) which reads on fiber treatment agent in present claim 15.  See example 1 (Table 2 and footnotes), wherein the copolymer comprises isoprenol-ethylene oxide adduct having average number of repeating units of 10 EO (i.e. reads on hydroxyl group containing monomer (b) in present claim 15, wherein R10 = H, R11 = methyl, x = 2, AO = oxyalkylene group having 2 carbon atoms, and n = 10) and acrylic acid (i.e. reads on carboxyl group-containing monomer (a) of formula a-1 in present claim 15, wherein R1, R2, R3 and X = H).
Regarding claims 16 and 17, see example 1 (Table 2 and footnotes) wherein the copolymer comprises isoprenol-ethylene oxide adduct having average number of repeating units of 10 EO.  It is noted that another name for isoprenol is 3-methyl-3-buten-1-ol (i.e. reads on the hydroxyl group-containing monomer is a compound obtained by adding on average 10 moles of al alkylene oxide to 3-methyl-3-buten-1-ol in present claim 16; and average number of moles of added alkylene oxide in present claim 17).
Regarding claim 34, See example 1 (Table 2 and footnotes), wherein the copolymer comprises isoprenol-ethylene oxide adduct having average number of repeating units of 10 EO (it is noted that another name for isoprenol is 3-methyl-3-buten-1-ol and reads on the hydroxyl group-containing monomer is a compound obtained by adding on average 10 moles of al alkylene oxide to 3-methyl-3-buten-1-ol in present claim 34), HAPS (i.e. sodium 3-allyloxy-2-hydroxypropanesulfonate) and acrylic acid (i.e. reads on carboxyl group-containing monomer (a) of formula a-1 in present claim 34, wherein R1, R2, R3 and X = H).
Therefore, Wang et al anticipate the present claims.

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al (US 2001/0037529 A1).
Prior to setting forth the rejection, it is noted that the recitation of "for imparting moisture absorbing and releasing properties" in the preamble (cf. independent claim 15) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Igarashi et al and hence the preamble fails to limit the claim. MPEP § 2111.02
Regarding claim 15, Igarashi et al disclose fiber product-treating agents (abstract) comprising a vinyl polymer (paragraph 0007).  See example 1, wherein the copolymer comprises maleic anhydride (i.e. reads on carboxyl group-containing monomer “a” of present claim 15, wherein the (CH2)zCOOM group forms an anhydride with a -COOX group) and EO-added allyl ether wherein the number of moles of EO added is 6 (paragraph 0106) which reads on hydroxyl group-containing monomer “b” of present claim 15 wherein R10, R11 = H, x = 1, AO = oxylkylene having 2 carbon atoms, and n = 6).
Therefore, Igarashi et al anticipate the claim.

Claim Rejections - 35 USC § 103

Claims 15-17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al (WO 2014/032264 A1).
It is noted that WO 2014/032264 A1 (WO) is being utilized for date purposes. However, US equivalent for WO, namely, Yoneda et al (US 2015/0307642 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Prior to setting forth the rejection, it is noted that the recitation of "for imparting moisture absorbing and releasing properties" in the preamble (cf. independent claims 15 and 34) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Yoneda et al and hence the preamble fails to limit the claim. MPEP § 2111.02
Regarding claim 15, Yoneda et al disclose carboxyl group-containing polymer (abstract) that can be used in fiber treating agents (paragraph 0162).  See example 1, wherein the copolymer comprises acrylic acid (paragraph 0208) which reads on carboxyl group-containing monomer “a” in present claim 15, wherein R1, R2, R3 and X = H.
Yoneda et al fails to disclose a copolymer comprising hydroxy group containing monomer “b”.
However, Yoneda et al in the general disclosure teach that other monomers may be included.  Examples include polyalkylene glycol chain containing monomers such as those obtained by adding alkylene oxides to unsaturated alcohols such as (meth)allyl alcohol and isoprenol (paragraph 0074).  It is the office’s position that obtained monomer is open to inclusion of average number of alkylene oxide units such as ethylene oxide in any range including 1 to 500.  Therefore, in light of the teachings in general disclosure of Yoneda et al, it would have been obvious to one skilled in art prior to the filing of present application to include the other monomer such as those derived from (meth)allyl alcohol or isoprenol comprising an average number of alkylene oxide units such as ethylene oxide in presently claimed range to 1 to 500, absent evidence to the contrary.
Regarding claims 16 and 17, in addition to paragraphs 6a-6c, it is noted that isoprenol is 3-methyl-3-buten-1-ol.
Regarding claim 34, in addition to 6a-6c above, see example 1, wherein the copolymer comprises sodium 3-allyloxy-2-hydroxypropanesulfonate (paragraph 0208).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over either Igarashi et al (US 2001/0037529 A1) or Wang et al (US 2017/0081613 A1), independently, in view of Linford et al (US 2003/0101518 A1).
The discussion with respect to Igarashi et al and Wang et al in paragraphs 4 and 5 above is incorporated here by reference.
Igarashi et al and Wang et al are silent with respect to crosslinking agent.However, Linford et al in the same field of endeavor teach hydrophilic finishes for the fibrous substrates (title).  The finishes are comprised primarily of polymers that contain carboxyl groups (abstract).  Crosslinking agents may be used to enhance fixation of the carboxyl-containing polymer (paragraph 0011).  The carboxyl-containing polymers are obtained by polymerization of one or more monomers such as (meth)acrylic acid (paragraph 0012).  Examples of crosslinking agents include oxazoline (paragraph 0019).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Linford et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to include the crosslinking agent, of Linford et al, such as oxazolines, in the composition, of either Igarashi et al or Wang et al, independently, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 112(b), 102 and 103 as set forth in paragraphs 12, 15-16, and 20-21 are withdrawn in view of the amendment and/or applicant arguments and new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764